DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 1, 3, 6-8, 10-18, 20-23, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dubrow et al. (US 2012/0113672, “Dubrow”) in view of Hood et al. (US 2013/0150481, “Hood”), in view of Rickwood et al. (US 4,913,544, “Rickwood”).
Regarding claim 1 and 17, Dubrow teaches a quantum dot film article (e.g., [0006]) comprising first and second barrier layers ([0009], [0061]), a quantum dot layer between the barrier layers and having quantum dots dispersed in a matrix that is a curable matrix composition ([0120] - [0122]). Dubrow additionally teaches that the composition may comprise one or more acrylic or other monomeric components and that may be copolymerized (e.g., [0122]). Dubrow additionally teaches that the matrix material may include an amino functional silicone oil component ([0106], [0122]). Dubrow additionally teaches that the quantum efficiency of the quantum dot layer may be greater than 90% ([0100], [0207]).	Dubrow fails to specifically teach the amounts of the polymeric components included in the matrix material or that the matrix material should include a multifunctional monomer or oligomer derived from bisphenol A. In the same field of endeavor of polymeric coating compositions for use with quantum dots ([0075], [0002], [0003], [0023]), Hood teaches that it is known to include multifunctional monomers comprising a methacryl functional group in a backbone derived from bisphenol A (e.g., [0032], see ethoxylated Bisphenol A dimethacrylate, wherein the methacrylate functional components are separated by a backbone of Bisphenol A). The Examiner notes that ethoxylated Bisphenol A dimethacrylate may be interpreted as not having “acryl” functional groups, but rather “methacryl” functional groups. Hood teaches the inclusion of a monofunctional monomer or oligomer with a (meth)acryl functional group (e.g., [0026], [0029] wherein the reactive monomer may include an 
Regarding claims 3 and 18, Dubrow additionally teaches that the quantum efficiency of the quantum dot layer may be greater than 90% ([0100], [0207]). 
Regarding claims 6 and 7, modified Dubrow additionally teaches a matrix material may further comprise a monofunctional (meth)acryl monomer or oligomer (Dubrow, [0122], including 
Regarding claim 8, modified Dubrow additionally teaches the inclusion of a photoinitiator (Dubrow [0121], describing UV curing methods, thus requiring a UV or photo-initiator, [0132]; and also Hood [0071]).
Regarding claim 10, Dubrow additionally teaches that the quantum dots may comprise CdSe ([0010], [0091]). 
Regarding claim 11 and 21, Dubrow additionally teaches the inclusion of scattering particles having an average range size on the range of less than 5 micrometers (thus reading on the presently claimed range, [0064], [0186]).
Regarding claim 12 and 22, Dubrow additionally teaches that the barrier films may be plastic or polymeric materials ([0010], [0168]).
Regarding claims 13-16, while Dubrow fails to specifically teach the claimed testing conditions and results, Dubrow teaches that the quantum dots that are embedded in a matrix material and coated with ligand materials are protected from elevated temperatures, external gasses and moisture, and other harmful environmental conditions ([0102], [0103]). Additionally, the presently examined claims do not specify the conditions under which the films are to be kept at elevated temperatures (i.e., in atmospheres containing oxygen or moisture). Therefore, as Dubrow teaches that the quantum dots that are embedded in a matrix material and coated with ligand materials are protected from elevated temperatures, external gasses and moisture, and other harmful environmental conditions ([0102], [0103]), they will be considered to not allow for moisture or oxygen ingress or color change under at least some elevated temperature testing conditions. 
Regarding claims 20, modified Dubrow (Hood) additionally teaches that the radiation curable composition may include the difunctional monomer or oligomer in an amount of up to 80% ([0071], 
Regarding claims 23 and 30, Dubrow additionally teaches that the quantum dot film may be used in a display device ([0047], [0054], [0075]).

Claims 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubrow in view of Hood in view of Rickwood as applied to claims 1 and 17, above, and further in view of Miller (US 2008/0209876, “Miller”).
Regarding claims 2 and 19, Dubrow teaches generally that a wide variety of materials may be suitable for use as matrix materials ([0122]) and Hood teaches that, for example, ethoxylated Bisphenol A dimethacrylate is a known component for use in a binder material (Hood, [0031]), but Dubrow fails to specifically teach the inclusion of a multifunctional monomer or oligomer that has an acid value from the presence of hydroxyl or carboxylic acid groups of greater than or equal to 0.2 mg of KOH/g. However, in the same field of endeavor of matrix materials for, among other things, quantum dots ([0057], [0094]), Miller teaches the inclusion of, for example, ethoxylated Bisphenol A dimethacrylate is a compound that helps to preferentially polymerize with itself over nanoparticle or other components, and thus to promote chain growth ([0094]). It would have been obvious to have substituted the ethoxylated Bisphenol A dimethacrylate of Miller for the matrix material of Dubrow for the benefit of preferentially polymerize with itself over nanoparticle or other components, and thus to promote chain growth (Miller, [0094]). Additionally, the simple substitution of one known compound for another that would provide predictable results (in this case, polymerizing into a suitable matrix material in which to embed quantum dots) would have been obvious to the ordinarily skilled artisan at the time of filing (please see MPEP 2143). The Examiner notes that ethoxylated Bisphenol A dimethacrylate is described in the present specification as one having the presently claimed acid value and is therefore considered .

Response to Arguments
Applicant's arguments filed 4/27/21 have been fully considered but they are not persuasive. 
Applicant argues that Dubrow, Hood, and Rickwood teach laundry lists of components including components having functional acrylates on the backbone (which Applicant distinguishes from methacrylates) and therefore one of ordinary skill would not seek to use a multifunctional component having methacrylate components instead of acrylate components on the backbone. The Examiner notes however that Rickwood teaches that it is known to include ethoxylated Bisphenol A dimethacrylate in a polymeric article in order to reduce shrinkage of the article (col. 7 lines 29-45). The Examiner therefore respectfully maintains that it would have been obvious to the ordinarily skilled artisan at the time of filing to have selected ethoxylated Bisphenol A dimethacrylate as the component of the listed reactive solvent components described by Hood in order to reduce shrinkage in the article (col. 7 lines 29-45). This compound is a multifunctional compound having methacrylate components on the backbone. 
The applicant asserts that unexpected results overcome the obviousness rejection.  The examiner respectfully disagrees.  Although the applicant appears to have shown that the results are preferred, the applicant has failed to show that the results are necessarily unexpected and unexpected to a degree sufficient to overcome obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.  Please see MPEP §716.02. The burden is on the applicant to establish results are unexpected and significant.  The evidence relied upon should establish that the differences in results are in fact unexpected, unobvious, commensurate in scope with the claims, and of both statistical and practical significance.  See MPEP §716.02(b) and 
Applicant argues that none of the references teach or suggest compositions maintaining high EQE, color, and luminance after aging. But In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., maintaining of high EQE, color, and luminance after aging) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, claims 1-3, 6-8, 10-23, and 30 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782